UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year endedSeptember 30, 2009 oTRANSACTION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transaction period from to Commission File number 0-25541 VISUALANT, INCORPORATED (Exact name of registrant as specified in its charter) Nevada 91-1948357 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 500 Union Street, Suite 406 Seattle, Washington (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code 206-903-1351 Securities registered pursuant to Section 12 (b) of the Exchange Act: Common OTCBB (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesýNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.ýYesoNo 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ýYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.oYesýNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler x Smallerreportingcompany (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesýNo As of March 31, 2009 (the last business day of our most recently completed second fiscal quarter), based upon the last reported trade on that date, the aggregate market value of the voting and non-voting common equity held by non-affiliates (for this purpose, all outstanding and issued common stock minus stock held by the officers, directors and known holders of 10% or more of the Company’s common stock) was $2,077,306. State the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of January 12, 2010, the Company had 29,262,707 shares of common stock issued. 2 TABLE OF CONTENTS Page PART 1 ITEM 1. Description of Business 4 ITEM 1A. Risk Factors 6 ITEM 1B Unresolved Staff Comments 7 ITEM 2. Properties 7 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to Vote of Securities Holders 8 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 ITEM 6. Selected Financial Data 8 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 9 ITEM 8. Financial Statements and Supplementary Data 9 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 ITEM 9A. Controls and Procedures 9 ITEM 9B. Other Information 10 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 10 ITEM 11. Executive Compensation 13 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 15 PART IV ITEM 14. Principal Accounting Fees and Services 16 ITEM 15. Exhibits, Financial Statement Schedules 16 SIGNATURES 18 3 PART I ITEM1.DESCRIPTION OF BUSINESS Overview Visualant, Incorporated, a Nevada corporation (the "Company"), was incorporated on October8, 1998.The Company has no subsidiaries or affiliated companies.The Company's executive offices are located in Seattle, Washington.In its first few years the Company pursued various business opportunities that it no longer is involved with. The Company is a development stage company engaged in the business of commercializing products and services based upon our spectral signature technology as described below and reflected in our patent applications filed in 2007.These patent applications pertain to the use of controlled illumination with specific bands of electromagnetic radiation, detection of returned electromagnetic radiation and data management in an innovative manner enabling our devices to establish a uniquespectral signature for both individual and classes of items.The unique spectral signature data can potentially be used in a variety of applications in areas such as brand protection, forgery detection, homeland security, medical diagnostics, quality control, fluids monitoring, metal stress analysis, and many others.As ofSeptember 30, 2009, the Company has six utilitypatent applications with the U.S. Patent Office. History and Organization In 2004, eVision, a Vancouver, Canada based research organization, began development of its color technology providing 3D spectral-based pattern file creation and matching under contract with the Company.As a result of this work, the Company owns technology that makes it possible to create color pattern files from any digital photograph or scan, without having to reprint, recreate, recall or modify existing digital source of documents.Those pattern files can then be matched against existing databases to detect and identify crime, forgery, counterfeiting and other frauds.It is the intent of the Company to develop this technology to provide a new, accurate and fast detection tool for critical applications such as national security, forgery/fraud prevention, brand protection, and product tampering.As of the time of this filing, no commercial products have been developed using this technology and no significant progress has been made in such development. In 2006, the Company entered into a research and development contract with RATLab LLC, a privately-owned research laboratory in Seattle, Washington. RATLab is an acronym for “Rockin’ and Thinking Laboratory.”Under the contract, RATLab performed research and development using the Company’s existing intellectual property, as well as newly developed research and technologies in order to assist the Company with the commercialization of its core spectral signature technologies described above.RATLab LLC is a research laboratory formed primarily by Dr. Thomas Furness, founder and former director of the Human Interface Technology Lab (HIT Lab) at the University of Washington, and one of the leading researchers in the world in the area of human interface technology.RATLab LLC also employs other leading scientists and research associates in the areas of computer science, imaging technology, and light sensing technology, who are part of the team conducting research on behalf of the Company. The Company’s ongoing research and development activities under its Research and Development Contract with RATLab LLC, were suspended on July 12, 2007 due to an absence of financing.During the year ended September 30, 2008, the Company made no payments for research and development fees to RATLab LLC. Developmental activities, however, resumed under the terms of a newlicensing agreement with the RATLab, which are set forth below. On August 20, 2008, the Company entered into a letter of intent with the RATLab LLC.The purpose of the agreement contemplated by the letter of the intent was to achieve resolution of the relationship between the RATLab LLC and the Company and provide a means for a mutually beneficial on-going relationship.On October 23, 2008, the Company and the RATLab LLC entered into definitive agreements which provide for a non-commercial non-exclusive license of the Company’s technologyto the RATLab LLC for the purpose of continuing research and development with a license back to the Company for enhancements that are developed.Further, an exclusive license was entered into between the Company and the RATLab LLC for four fields of use:medical, agricultural, environmental and jewelry.This exclusive license provides for certain performance milestones, a market-rate royalty to the Company and an equity participation in any entity to be formed by the RATLab LLC to commercialize the Company’s technology in the enumerated fields of use. On March 20, 2009, the RATLab LLC formed NovaBeam LLC for the purpose of continuing development of and commercializing the Visualant technology in the field of medical diagnostics.As a consequence of the aforementioned agreement between Visualant and the RATLab, Visualant obtained a ten percent (10%) equity interest in NovaBeam in addition to a market rate royalty for any revenues to be derived from sales of NovaBeam’s commercialization of the Visualant technology.Visualant paid $50 for this equity interest in July 2009. The Company has no revenue to date from its operations, and its ability to affect its plans for the future will depend on the availability of financing.Such financing will be required to enable the Company to develop its technology.The Company anticipates obtaining such funds from its officers and directors, financial institutions or by way of the sale of its capital stock through private offerings.However, there can be no assurance that the Company will be successful in obtaining additional capital from the sale of its capital stock, or in otherwise raising substantial capital. 4 ITEM1.DESCRIPTION OF BUSINESS - continued History and Organization- continued During the fiscal year ended September 30, 2009, the Company filed with the SEC various documents such as Forms 10-KSB, 10-QSB and 8-K.The Company does not intend to distribute an annual report to its shareholders for the fiscal year ended September 30, 2009. The shareholders may read and copy any materials filed by the Company with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C., 20549.The shareholders may obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330.In addition, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information which the Company has filed electronically with the SEC, by accessing the website using the following address: http://www.sec.gov.The Company is prepared to distribute, upon request from shareholders, any of the material previously filed with the SEC.The Company also has a website at www.visualant.net from which additional information about the Company can be obtained. There is a link on the website to a Twitter account maintained by the Company at www.twitter.com/visualant. Plan of Operation. The Company positions its technology as both a transformative as well as a practical solution for security and fraud prevention applications and markets.The Company’s current focus is to secure customers for its spectral signature technology and to capitalize upon the potential business opportunities in the areas of national security, document forgery/fraud, brand protection, label fraud and product tampering.However,the broad scope of the applications covered by the Company’s patent applications may result in new opportunities surfacing from customers desiring prototypes designed to satisfy their specific technology needs.As of September 30, 2009, the Company had no customers.In addition, the Company has worked to develop market channels to enable it to gain proximity to potential customers. The Company has developed working prototypes which capture the spectral signatures of items and manage the data gathered.These prototypes are being shown to potential customers, partners and funding sources to demonstrate the potential and capabilities of our devices.It is envisioned that once the Company has secured a customer or customers, it will collaborate with the customer to develop devices and specific applications of the Company’s technology that are designed to address the customer’s unique concerns and applications.The Company will then hire new personnel sufficient to fulfill its development obligations under any contract entered into.In lieu of such hiring, the Company may contract with certain research organizations to perform development activities on behalf of the Company. By working with the Japanese members of its Board of Directors, Dr. Masahiro Kawahata and Yoshitami Arai, the Company plans to facilitate the development of business relationships with Japanese persons and entities and to help build strong relationships between Visualant and the Japanese marketplace.The Company sees the expansion of Visualant into the Japanese market place as a key strategic move which will allow it to closely align with manufacturers and systems suppliers who can integrate the Visualant technology into their product offerings. In Fiscal year 2008 it was anticipated that this strategy would be implemented by the Company establishing a subsidiary in Japan.The Company decided not to take that approach and is, instead, looking at various possible business relationships. As disclosed in the Company's Form 8-K filed with the SEC on November 23, 2009, the Company has entered into a letter of intent with regard to the possible acquisition of TransTech Systems, Inc. Due diligence is continuing. If the Company proceeds with this acquisition, it is anticipated that it will close in the first calendar quarter of 2010. No assurance can be given at this time that the acquisition will in fact be completedas it is subject to many conditions,some of which have yet to be fulfilled. Special Note Regarding Forward-Looking Statements This Report on Form 10-K contains certain forward-looking statements that are based on current expectations.When used in this discussion, the words"may", "will", "should", "expects", "plans", "anticipates”, ”believe", "anticipates", "expects", "estimates", "predicts", "potential" or "continue" or the negative of these terms and similar expressions are intended to identify forward-looking statements.Such statements areonly predictions and are subjecttocertain risks and uncertainties, both known and unknown, including the risks in the section entitled "Risk Factors", which could cause actual results to differ materially from those projected, and should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved.The Company may encounter competitive, technological, financial and business challenges making it more difficult than expected to continue to develop and market its products; the market may not accept the Company’s future products; the Company may not be able to retain existing key management personnel; and there may be other material adverse changes in the Company’s operations or business.Assumptions relating to budgeting, marketing, and other management decisions are subjective in many respects and thus susceptible to interpretations and periodic revisions based on actual experience and business developments, the impact of which may cause the Company to alter its marketing or other budgets, which may in turn affect the Company’s financial position and results of operations.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, it cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results or to republish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. The Company’s financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles.In this annual report, unless otherwise specified, all dollar amounts are expressed in United States Dollars. 5 ITEM1A.RISK FACTORS There are certain inherent risks which will have an effect on the Company’s development in the future and some of these risk factors are noted below but are not all encompassing since there may be others unknown to management at the present time which might have an impact in the future on the development of the Company. 1. The Company is uncertain if it will be able to obtain additional capital necessary to continuedevelopment of its technology. The Company has incurred a cumulative net loss for the period from October 8, 1998 (date of inception) to September 30, 2009 of $7,625,357.As a result of these losses and negative cash flows from operations, the Company’s ability to continue operations will be dependent upon the availability of capital from outside sources unless and until it achieves profitability. 2. Whether the Company will continue to be a going concern The Company’s auditors’ concern in the audit opinion with regard to the Company’s financial statements as at September 30, 2009 as to whether the Company will be able to raise sufficient funds to complete its objectives indicates that the Company might not be able to continue as a going concern.Without adequate future financing, the Company might cease to operate and the existing shareholders and any future shareholders will lose their entire investment. 3. Some of the present shareholders have acquired shares at extremely low prices Some of the present shareholders have acquired shares at prices as low as$0.001per share, whereas other shareholders have purchased their shares at prices ranging from $0.15to $0.75 per share. 4. Future issuance of stock options, warrants and/or rights will have a diluting factor on existing and future shareholders The grant and exercise of stock options, warrants or rights to be issued in the future will likely result in a dilution of the value of the Company’s common shares for all shareholders.The Company has established a Combined Incentive and Non-Qualified Stock Option Plan and may in the future issue further stock options to officers, directors and consultants which will dilute the interest of the existing and future shareholders.Moreover, the Company may seek authorization to increase the number of its authorized shares and sell additional securities and/or rights to purchase such securities at any time in the future.Dilution of the value of the common shares will likely result from such sales. 5. The Company does not expect to declare or pay any dividends The Company has not declared or paid any dividends on its common stock since its inception, and it does not anticipate paying any such dividends for the foreseeable future. 6. Conflict of interest Some of the Directors of the Company are also directors and officers of other companies, and conflicts of interest may arise between their duties as directors of the Company and as directors and officers of other companies. 7. Concentration of ownership by management. The management of the Company and their immediate family members, either directly or indirectly, own or control 5,985,681 shares as of the filing date.Even though this represents only 20.5% of the issued and outstanding shares, it might be difficult for any one shareholder to solicit sufficient votes to replace the existing management.Therefore, any given shareholder may never have a voice in the direction of the Company. 8. Key-man insurance The Company carries no key-man insurance.In the event that any of the Company’s senior executive officers departed the Company or passed away, the Company may not have the available funds to attract an individual of similar experience.Management is considering obtaining key-man insurance once it has sufficient funds to do so. 9. Limited full time employees The only employee who worked full time for the Company was its Chief Executive Officer and President, Bradley E. Sparks.The other directors devote time to the activities of the Company as required from time to time. On November 12, 2009, Ronald P. Erickson replaced Mr. Sparks. At the present time, other than Mr.
